 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JASON PAUL LEGARE,                                Case No.: 1:18-cv-01474-BAM (PC)
12                      Plaintiff,                     ORDER DENYING IN FORMA PAUPERIS
                                                       APPLICATION WITHOUT PREJUDICE
13          v.
14   CRYER, et al.,                                    (ECF No. 3)

15                      Defendants.                    ORDER TO SUBMIT PRISONER
                                                       APPLICATION TO PROCEED IN FORMA
16                                                     PAUPERIS OR PAY FILING FEE WITHIN
17                                                     THIRTY (30) DAYS

18

19          Plaintiff Jason Paul Legare (“Plaintiff”) is a state prisoner proceeding pro se in this civil

20   rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on October 24, 2018,

21   (ECF No. 1), together with a motion requesting leave to proceed in forma pauperis pursuant to 28

22   U.S.C. § 1915, (ECF No. 3). Plaintiff’s prisoner trust fund account statement was filed on

23   October 30, 2018. (ECF No. 8.)

24          Plaintiff’s application is incomplete. Although Plaintiff has signed and dated the form and

25   submitted a certified copy of his trust account statement, Plaintiff has only answered Question 1

26   on the application. Plaintiff must submit a completed form if he wishes for the application to be

27   considered. Plaintiff is not required to submit a new copy of his trust account statement.

28   ///
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED as follows:

 2          1.      Plaintiff’s motion to proceed in forma pauperis (ECF No. 3) is DENIED, without

 3   prejudice;

 4          2.      The Clerk of the Court is directed to serve this order and a blank in forma pauperis

 5   application for a prisoner on Plaintiff;

 6          3.      Within thirty (30) days from the date of service of this order, Plaintiff shall file

 7   the attached application to proceed in forma pauperis, completed and signed, or in the alternative,

 8   pay the $400.00 filing fee for this action;

 9          4.      No extension of time will be granted without a showing of good cause; and

10          5.      Plaintiff is warned that the failure to comply with this order will result in

11   dismissal of this action, without prejudice.

12
     IT IS SO ORDERED.
13

14      Dated:     November 1, 2018                            /s/ Barbara   A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
